Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Claims 1-19 are pending and examined herein on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, and 8-18 remain rejected under 35 U.S.C. 112(a, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  

In contrast, the specification describes the reduction to practice of a very specific construct, DMS3-Flag-ZF wherein the full-length DMS3 coding region is fused with a Zinc Finger binding domain, wherein site-specific targeting of methylated areas in DNA were demonstrated to be triggered to methylate upon the introduction of the DNA construct and wherein the DMS3 gene is the full-length Arabidopsis DMS3 gene.
The specification does not describe any homologs or orthologues of the Arabidopsis DMS3 polypeptide encoding nucleic acids wherein reduced expression of a target was achieved, nor does the specification describe any constructs with any other DNA-binding domains or any other sequence fragments of the instantly claimed polypeptide.  The claims currently as written encompass literally millions of embodiments and combinations such that the scope is not considered a finite number of embodiments.  The function of reducing expression is described only for the DMS3 gene of Arabidopsis.  
Accordingly, the claims as currently written lack written description over their entire breadth.
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such 
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  

Response to Arguments

Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
Applicants urge that the claims have been amended so that they don’t read on any DMS3 polypeptide, that the Examiner places an improper standard on the claims that Applicant must demonstrate that any and all DMS3 polypeptides must be operable in the claims (see pages 5-6 of response).
This is not persuasive because the record does not reflect the Examiner is requiring the full scope of the claims to be proven to be operable.  Rather, according to MPEP guidelines on written description requirements that a representative number of species shall be provided in the working example or, alternatively, a sufficient description of the full scope of the embodiments be provided within the specification as stated in this and previous office actions (see above).  The scope of the claims is such that any plant species may be the host within the claimed method, and that any species of DMS3 polypeptide may be used for reducing the expression of target nucleic acids so long as the polypeptide has 40% sequence identity to SEQ 
Regarding Applicants arguments about whether or not embodiments would be expected to work and the Examiner providing rationale as to why they would not be expected to work, the Examiner respectfully points out that it has not been asserted that these embodiments would not work or might not work.  The rejection is about describing the full scope of the claims which as established above, is quite large, and whether or not 2 working examples combined with sequence knowledge is sufficient.  Furthermore, it is noted that the function claimed is expressing sequences within a plant host that may or may not be the same as the introduced sequence and reducing expression of target nucleic acids.  
Claims 7 and 19 remain objected to for depending from rejected claims.
No claimed are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663